DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Amendment filed on 3/29/2021 has been entered. Claims 65-67, 71-79 and 81-84 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) and 112(d) rejection previously set forth in the non-final Office Action mailed 10/27/2020.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 77 and 78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 75 recites “said sample holder comprises a channel configured to contain at least a portion of the sample,” however, claim 65 already defines a first and second elongate sample chambers which appears to be the same structure as recited by the channel. The claim is therefore unclear if this channel is the same or different from the first and second elongate sample chambers.
Claim 76 recites the limitation "said first elongated sample chamber" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. The examiner notes that claim 65 recites “said first elongate sample chamber.” Claims 77 and 78 are rejected by virtue of their dependence on a rejected base claim.

Claim 78 recites “the sample holder comprises a first fluid circuit … and the sample holder comprises a second fluid circuit,” however, claim 65 already defines a first and second elongate sample chambers which appears to be the same structure as recited by the first and second fluid circuits.
Claim 78 recites “the sample holder comprises a fluid circuit,” however, claim 65 already defines a first and second elongate sample chambers which appears to be the same structure as recited by the first and second fluid circuits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 65, 72, 73, 75-79 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over United States Application Publication No. 2011/0064628, hereinafter Thomas in view of United States Application Publication No. 2012/0002034, hereinafter Matsunobu and United States Patent No. 4,896,966, hereinafter Boisseau.
Regarding claim 65, Thomas teaches a system for analyzing a sample, the system comprising: an illumination source (item 22); a detector (paragraph [0016]); a sample holder (figure 5, item 10b) and a first elongate sample chamber (item 18), and a second elongate sample chamber (labeled in figured below) wherein the illumination source and the detector are both located on the same side of the sample holder (paragraph [0017]), wherein the first elongate sample chamber has a first sample inlet and a first vent (paragraph [0003] as the materials flow through there would be an inlet and vent (outlet)); wherein the second elongate sample chamber has a second sample inlet and a second vent (paragraph [0003] as the materials flow through there would be an inlet and vent (outlet)).
Thomas discloses the claimed invention except for the microfluidic device with chambers within the device to have as two separate sides (cover (lower portion) and base (upper portion)). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have made the device to have two separate sides, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. MPEP 2144.04(V)(C). Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the microfluidic device with chambers within the device as two separate sides (cover (lower portion) and base 
Thomas fails to teach the illumination source is a dark field illumination source and another illumination source, wherein the dark field illumination source is positioned so that light from the illumination source to the sample holder is directed only at an oblique angle with respect to the base and wherein the another illumination source is located on another side of the sample holder.
Matsunobu teaches a dark field illumination device which utilizes an LED ring illumination source (Matsunobu, item 114) for dark field illumination and the light from the ring light is directed only at an oblique angle with respect to the base (Matsunobu, figure 8) and a bright field illumination source which is dispoed on the opposite side with respect to the detector and dark field illumination source (Matsunobu, paragraph [0071]) so that both a dark field and bright field illumination of the sample can be performed so that the edges of the sample can be easily determined (Matsunobu, paragraph [0008]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added a dark field illumination LED ring illumination source such that light is only directed at an oblique angle and a bright field illumination source which is on the opposite side of the dark field illumination source because it would allow for both dark field and bright field illumination of the sample to be performed so that the edges of the sample can be easily determined (Matsunobu, paragraph [0008]).
Thomas and Matsunobu fail to teach an objective lens with an aperture.
Boisseau teaches a dark field imaging device which utilizes an aperture lens so that it can be assured that the imaging lens receives no directly transmitted light (Boisseau, column 4, lines 30-32).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added an objective lens with an aperture to the device because it would assure that the imaging lens (device) receives no directly transmitted light (Boisseau, column 4, lines 30-32).
	

    PNG
    media_image1.png
    624
    1182
    media_image1.png
    Greyscale

Regarding claim 72, modified Thomas teaches wherein said dark field illumination source comprises a ringlight (see supra).
Regarding claim 73, modified Thomas teaches wherein said ringlight is a light emitting diode (LED)-based ringlight (see supra).
Regarding claim 75, Thomas teaches wherein said sample holder comprises a channel configured to contain at least a portion of the sample (item 18) and wherein the detector is configured to image at least a portion of said channel in the sample holder (paragraph [0016]).
Regarding claim 76, Thomas teaches wherein said first elongated sample chamber having a length (figure 8), and wherein said detector is configured to image the entire length of the first elongated sample chamber in the sample holder (intended use MPEP § 2114 (II) and is taught in paragraph [0016]).
Regarding claim 77, Thomas teaches wherein said elongated channel of the sample holder is sized and configured (paragraph [0016]) to hold the sample in a static, non-flowing manner effective that the sample remains separate from said detector (intended use MPEP § 2114 (II) and the sample would be capable of being held in a static non-flowing manner).
Regarding claim 78, Thomas teaches wherein the sample holder comprises a first fluid circuit sized and configured (one of item 18) to hold one portion of the sample in a static, non-flowing matter (intended use MPEP § 2114 (II) and the sample would be capable of being held in a static non-flowing 
Regarding claim 79, Thomas teaches wherein said sample holder comprises a fluid circuit sized and configured (item 18) to hold and fully confine the sample within said fluid circuit confined in the sample holder (intended use MPEP § 2114 (II)), effective that the sample remains separate from said detector (intended use MPEP § 2114 (II) and the sample would be in the channel and the detector would be outside of the channel).

Claims 66 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas, Matsunobu and Boisseau as applied to claim 65 above, and further in view of United States Patent No. 6,079,840, hereinafter Ono.
Regarding claim 66, Thomas, Matsunobu and Boisseau teach all limitations of claim 65; however, they fail to teach the cover has an exterior surface coated with an optically absorbent material.
Ono teaches a device which has a light absorbing layer coated with black ink which absorbs illumination light so as to protect the device from extraneous light (Ono, column 5, lines 41-49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have coated an exterior surface of the cover with an optically absorbent material because it would protect the device from extraneous light (Ono, column 5, lines 41-49).
Regarding claim 67, Thomas, Matsunobu and Boisseau teach all limitations of claim 65; however, they fail to teach the cover has an exterior surface coated with an optically absorbent ink.
Ono teaches a device which has a light absorbing layer coated with black ink which absorbs illumination light so as to protect the device from extraneous light (Ono, column 5, lines 41-49).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have coated an exterior surface of the cover with an optically absorbent ink because it would protect the device from extraneous light (Ono, column 5, lines 41-49).

Claims 71 and 65 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas, Matsunobu and Boisseau as applied to claim 65 above, and further in view of United States Application Publication No.  2005/0030541, hereinafter Erlbacher.
Regarding claim 71, Thomas, Matsunobu and Boisseau teach all limitations of claim 65; however, they fail to teach the sample holder is movable relative to said another illumination source.
Erlbacher teaches a device with the sample holder movable on a horizontal carrier so that each of the well are irradiated one after another with the light source (Erlbacher, paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the sample holder movable because each of the channels can be irradiated one after another with the light source (Erlbacher, paragraph [0033]).
Regarding claim 84, Thomas, Matsunobu and Boisseau teach all limitations of claim 65; however, they fail to teach further comprising an automated stage for receiving the sample holder, wherein the automated stage is configured to create relative motion between the sample holder and the detector in a pattern to visualize individual portions of the sample holder.
Erlbacher teaches a device with the sample holder movable on a horizontal carrier so that each of the well are irradiated one after another with the light source (Erlbacher, paragraph [0033]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to added the horizontal carrier (automated stage) of Erlbacher to the system of Thomas because each of the channels can be irradiated one after another with the light source (Erlbacher, paragraph [0033]).
Thomas, Matsunobu, Boisseau and Erlbacher fail to teach wherein both the illumination source and the detector are located below a plane where the automated stage receives the sample holder. However, it has been held that a mere rearrangement of element (flipping the illumination source, the detector and the sample holder over) without modification of the operation of the device involves only routine skill in the art. MPEP §2144.04 (VI)(C). The rearrangement in this case does not modify the operation of the device because the device would still be able to image the samples located in the sample holder.  The benefits of this modification include the ability to examine the samples from above as the system is imaging the samples.

Claim 74 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas, Matsunobu and Boisseau as applied to claim 65 above, and further in view of United States Application Publication No. 2007/0035818, hereinafter Bahatt.
Regarding claim 74, Thomas, Matsunobu and Boisseau teach all limitations of claim 1; however, they fail to teach a compression device to restrain the sample holder.
Bahatt teaches a window assembly as part of a support structure for an optical device where the window assembly can urge the entire device together by apply a weight to the device (Bahatt, paragraph [0152]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a window (optically transmissive surface) as part of the support structure because the window assembly can act as a compression device to apply weight and hold the device together (Bahatt, paragraph [0152]).

Claims 81-83 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Thomas, Matsunobu and Boisseau as applied to claim 65 above, and further in view of United States Patent No. 5,292,484, hereinafter Kelin.
Regarding claims 81-83, Thomas teaches wherein said sample holder and said another illumination source comprise at least part of an optical analysis unit (the source of item 22 and item 10b).
Thomas, Matsunobu and Boisseau fail to teach a clinical analysis unit configured to perform clinical analysis on said sample at the same time as the optical analysis on the same sample.
Kelin teaches a cuvette for a chemical analyzer in which a photometric test and a potentiometric analysis can be run simultaneously (Kelin, column 7, lines 10-13) where a potentiometric measurement will indicate voltage difference between an analyte’s electrode and a reference electrode (Kelin, column 7, lines 22-27).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have added a potentiometric analysis that ran at the same time as the optical analysis because it .

Response to Arguments
Applicant's arguments filed 3/29/2021 have been fully considered but they are not persuasive. Applicant’s arguments regarding the additional limitations which are added to claim 65 is not found persuasive. As illustrated above in the rejection Thomas, Matsunobu and Boisseau teach all of the limitations of the claim and therefore renders the claim as obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571)272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798